Citation Nr: 0326119	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable disability evaluation for 
rheumatic fever, residuals thereof with mild joint symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please ensure that the record 
contains the veteran's current and 
complete record of treatment at the VA 
Medical Center (VAMC) based in Iron 
Mountain, Michigan, for his service-
connected residuals of rheumatic fever.  

2.  After the development requested in 
Paragraph No. 1 has been completed to the 
extent possible, return the claims file 
to the VAMC based in Iron Mountain, 
Michigan, with a request that the 
physician who conducted the February 2002 
heart examination in this case, Michael 
Zevitz, M.D., supplement the examination 
report as follows:

(i)  By providing an opinion as to 
whether the coronary artery disease 
diagnosed during the February 2002 
examination is at least as likely as 
not of rheumatic origin.  In 
addition, the examiner should 
clarify whether the veteran 
currently manifests valvular heart 
disease, mitral insufficiency, or 
other non-arteriosclerotic heart 
disease and if the latter, should 
provide an opinion as to whether it 
is at least as likely as not of 
rheumatic origin.  
The examiner should be furnished 
with a copy of Diagnostic Code 7000 
(pertaining to valvular heart 
disease, including rheumatic heart 
disease) (copy attached) and should 
state whether the veteran has 
manifested any of the signs and 
symptoms enumerated therein.  (The 
examiner should refer to the results 
of the stress test administered 
during the VA examination of 
September 1999 documenting that the 
veteran's heart was able to bear a 
workload of 6 MET's and to the 
report of the stress test 
administered by VA in March 2002 
documenting, among other things, a 
left ventricular ejection fraction 
of 35 percent.)  For each sign or 
symptom identified, the examiner 
should provide an opinion as to 
which diagnosed heart disorder has 
caused it.  If the examiner believes 
that more than one diagnosed heart 
disorder has caused a particular 
sign or symptoms, he should so 
indicate.

Send the claims folder to the 
February 2002 examiner for review of 
pertinent documents.

(ii)  A new heart examination of the 
veteran should be performed if the 
examiner who performed in February 
2002 VA examination so chooses.  

(iii)  Furthermore, a new 
examination of the veteran should be 
performed, at either the Iron 
Mountain VAMC or another appropriate 
VA medical facility, if the examiner 
who performed the February 2002 VA 
examination is not available.  The 
findings and opinions described in 
paragraph 2(i) above should be 
provided by this examiner, who 
should be furnished with a copy of 
Diagnostic Code 7000.  Send the 
claims folder to the examiner for 
review of pertinent documents.

(iv)  All tests, diagnostic studies, 
imaging studies and other procedures 
found necessary by the examiner, 
including those that would address 
the presence or absence of factors 
enumerated by Diagnostic Code 7000, 
should be performed.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
current severity of any disorder of the 
joints attributable to his service-
connected rheumatic fever.

In the examination report, the examiner 
should:

(i)  State whether the veteran 
manifests a disorder of any 
joints(s) and if so, identify the 
particular joint(s) affected and as 
to each, provide an opinion as to 
whether it is at least as likely as 
not that the disorder is of 
rheumatic origin.

(ii)  For each joint exhibiting a 
disorder of rheumatic origin, state 
whether x-rays thereof have 
disclosed the presence of arthritis.

(iii)  For each joint exhibiting a 
disorder of rheumatic origin, state 
whether there is limitation of 
motion.  The examiner should measure 
and report all ranges of motion of 
the affected joint.

(iv)  For each joint exhibiting a 
disorder of rheumatic origin, state 
whether there is pain with motion of 
that joint.  In addition, state 
whether there is weakened movement, 
excess fatigability, or 
incoordination on motion of that 
joint.  Such inquiry should not be 
limited to muscles or nerves.  If 
feasible, express each of these 
determinations in terms of the 
degree of additional range-of-motion 
loss attributable to the factor in 
concern.

Send the claims folder to the examiner 
for review of pertinent documents.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



